Citation Nr: 1451620	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disability, claimed as neck numbness, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for left foot numbness, to include as secondary to a spine condition.

7.  Entitlement to service connection for left arm numbness, to include as secondary to a spine condition.

8.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from April 1961 to August 1970, to include two tours of duty in Vietnam.  The Veteran was additionally a member of the United States Army Reserve from August 1970 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2008 rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for hypertension was denied in the February 2008 decision; the remainder stem from the February 2007 decision.

The Board has recharacterized the issues with regard to the left arm, left foot, and neck to better reflect the Veteran's allegations and the evidence of record.  With regard to the left knee, although the claim was previously denied in a September 1972 rating decision, additional relevant service treatment records, which existed and could have been discovered at the time, have subsequently been associated with the file, including a July 18, 1971 service treatment record concerning the left knee which was received in June 2006.  Such requires reconsideration of the prior claim, not reopening.  38 C.F.R. § 3.156(c).

With regard to the claims of numbness of various extremities and body parts, the Board has characterized such and potential radicular signs and symptoms, and not as systemic peripheral neuropathies.  Claims of service connection for neuropathies as due to herbicide exposure were addressed separately in a June 2014 rating decision which has not been appealed at this time.  The Board notes that in October 2014 correspondence to the Board, the Veteran appears to request reconsideration of some of the claims addressed in June 2014 as well as entitlement to a total disability rating based on individual unemployability; the Board refers the letter and evidence received October 14, 2014, and subsequently to the RO for appropriate action, which may include clarification as to his intent.  See 38 C.F.R. § 19.26(b).    

No statement of the case (SOC) or supplemental statement of the case (SSOC) has been issued with regard to the issues on appeal since June 2009.  Extensive evidence has been associated with the claims file since that time.  While the majority of submissions are duplicates of previously associated records or restatements of the Veteran's allegations, there are also updated treatment records.  The new evidence does not address the question of nexus or injury in service; it goes to current treatment and diagnosis, and hence is not considered strictly relevant.  Nevertheless, the Veteran's representative has waived initial RO consideration of these submissions.

The Board notes that the Veteran and his representative have addressed the issue of service connection for a prostate disorder in recent submissions.  This claim was denied in the February 2008 rating decision, and the veteran filed a timely notice of disagreement (NOD).  An SOC on the matter was issued in January 2014; the Veteran was informed that he was required to perfect his appeal within 60 days of the notice, or the remainder of the one year period from the adverse decision.  As the decision was almost six years in the past, a substantive appeal was required within sixty days of the SOC.  No substantive appeal or correspondence indicating a desire to pursue the issue was received by that time, and the RO therefore closed the appeal.  38 C.F.R. § 19.32.  While the Veteran has since made reference to the matter, VA has taken no action on it or indicated to the Veteran or his representative that the appeal remained active.  VA has not waived the filing of the substantive appeal, and the issue is not before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

All issues save those of service connection for right knee and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No currently diagnosed right knee disability was first manifested on active duty or any applicable presumptive period, and is not otherwise shown to be related to active military service.

2.  No currently diagnosed left ankle disability was first manifested on active duty or any applicable presumptive period, and is not otherwise shown to be related to active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.4, 3.6. 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection of a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.4, 3.6. 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  July 2006 and October 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No examinations have been provided with regard to the claims adjudicated here.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran makes a bare allegation that his disabilities began on active duty (including during combat), or were caused by duty-related activities in the Reserves, but such allegations are contrary to the findings and statements in service records, including regular Reserve examinations.  To the extent the right knee and left ankle are alleged to be combat related, the Board first notes that the Veteran has described no combat related incident or injury to account for any in-service onset, and even if his general allegation is accepted, the combat presumption of 38 U.S.C.A. § 1154 solely establishes in-service injury.  The Veteran must still show nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  His bare allegation fails to raise any reasonable possibility, however slight, of nexus, and offers to basis upon which to seek an opinion, as nothing is offered for consideration by an examiner.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

"Active military service" includes active duty, ACDUTRA during which a disease or injury was incurred or aggravated in line of duty, and any period of INACDUTRA during which an injury was incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 C.F.R. § 3.6.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 for the periods of ACDUTRA or INACDUTRA is not appropriate.  For active duty from April 1961 to August 1970, the Board notes that osteoarthritis, or degenerative joint disease, is listed, with a presumptive period of one year following separation from active duty.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has made the allegation, on his July 2009 VA Form 9, that his right knee and left ankle disabilities are related to "combat" and arose during active duty from 1961 to 1970.  It appears he was flying medevac flights from airfields which were under fire in Vietnam, but he has in no way described any injury or incident in combat which might account for or cause any lower extremity injuries.  The Board cannot therefore concede injury on active duty.  Participation in combat is not, in and of itself, an injury.  Further, even if an injury in service is considered established, the Veteran must still establish a nexus between such and current disability.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

It is the Veteran's main contention that his right knee and left ankle disabilities merit service connection because they had their onset during his time on active duty and are due to the general "wear and tear" caused by physical training and the performance of his military duties which continued through his Reserve service.  

Records do not reflect any injuries to the right knee or left ankle during any period of active military service.  No discrete injury can be identified for either the right knee or the left ankle in connection with his service; his general allegation of wear and tear are insufficient to show injury in service.  Further, the left ankle was noted to be painful after a twisting injury in May 2003, well after separation from the Reserves.  

During the Veteran's period of active duty, physical examinations, including the separation examination, indicated that the lower extremities were normal.  In August 1971, it was noted that the Veteran had knee pain on pressure that was more severe on the right side.  The impression was chondromalacia patellae.  However, on physical examination in October 1971, the lower extremities were assessed as normal.  On medical history forms completed in July 1984, September 1987, and November 1991, the Veteran indicated he was in excellent health and did not report any symptoms with respect to the right knee or left ankle.  Physical examinations in July 1985, July 1986, July 1987, and November 1991 indicated that the lower extremities were normal.  While a March 1995 physical profile indicated that the Veteran was under the care of a physician and that he should not engage in running or heavy lifting in part due to arthritis of the knees, the Veteran denied knee problems during the May 1995 quintennial examination, and physical examination of the lower extremities was normal.  Accordingly, reports of continuity of symptomatology since discharge from active service are not credible as they conflict with his reports and normal physical examinations while on active duty and in the Reserves.  To the extent that degenerative diseases of the joints are reflected in treatment records, such are not shown to have had their onset on active duty or ACDUTRA nor is it alleged that such is due to injury that was incurred or aggravated during INACDUTRA, or within one year of separation from active duty.  The Veteran as a lay person is not competent to relate current osteoarthritis of the right knee and spurring of the left ankle to service as such is beyond the capability of a lay person to observe.

Because no injury to the right knee or left ankle is shown during any duty period, there can be no nexus established.  Service connection cannot be granted in the absence of a disease or injury that was incurred or aggravated during active military service, be that active duty, ACDUTRA, or, in the case of injury, INACDUTRA.  The preponderance of the evidence is against the claims; there is no doubt to be resolved.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.


REMAND

Remand is required with regard to the remaining issues on appeal, for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to notice, the Veteran has repeatedly made allegations regarding potential secondary causal relationships between his current disabilities.  He has not been previously notified of the specific laws and regulations applicable to such claims, and this should be accomplished on remand.  

Left Knee

Reconsideration of the previously denied claim is required based on the receipt of relevant service department records from 1971.  38 C.F.R. § 3.156(c).  Those records, as well as service records already associated with the file, show that in 1971, the Veteran complained of the onset of left knee pain in connection with training to fly helicopters; he stated that working the pedals was causing strain.  He currently competently reports continued left knee pain.  As there is evidence of a service-related injury and a current disability, a VA examination is required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lumbar Spine and Left Foot

Similarly, the Veteran submitted a statement from a treating private physician in February 1994 indicating a potential nexus between service-related exercise and current low back complaints.  Current records reflect continued low back complaints.  An examination and medical opinion are required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The letter also raises the possibility of radicular or radiating pain.  While in 1994 it was the right lower extremity involved, current records indicate that left leg involvement is now possible.  The allegations of left foot numbness are therefore potentially related to the low back, and the two claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the allegations regarding the service-connected mental disorder discussed immediately below apply to the lumbar spine and well as the cervical spine.

Cervical Spine and Left Arm

In an October 2006 statement, one of the Veteran's sons, a radiologist, stated that he believed degenerative changes of the lumbar and cervical spine shown on MRI were exacerbated by the Veteran's service-connected psychiatric disorder.  He offered no rationale or reasoning for his belief in a connection between the degenerative process and mental illness, but his bare statement is sufficient in light of his medical qualifications, to meet the low threshold for examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this also raises the possibility of a secondary relationship between the cervical spine and described left arm numbness, based on radiculopathy, the two claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Hypertension

The Veteran has alleged, in part that his currently diagnosed hypertension is related to exposure to herbicides in Vietnam.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, and so remand is required for an examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran has alleged that hypertension is caused or aggravated by his service-connected PTSD.  He cites the stresses of his command duties and responsibilities as having magnified the impact of the psychiatric disability.  This allegation must also be addressed on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding secondary service connection.

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic record, relevant documents must be printed and made available for review.  Any necessary testing must be accomplished.

The examiner should identify all current disabilities of the left knee.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) any such condition began or is related to military service, specifically an unspecified injury while training to fly helicopters in 1971 and 1972.  If the current condition is related to service, the examiner must specify the injury or incident (with date and circumstances) responsible if other than this flight training.

3.  Schedule the Veteran for VA spine and peripheral nerves examinations.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic record, relevant documents must be printed and made available for review.  Any necessary testing must be accomplished.

a)  The examiner should identify all current disabilities of the lumbar and cervical spine.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) any such condition began in or is related to active service or resulted from a disease or injury incurred or aggravated (permanently worsened beyond the natural progress) during a period of ACDUTRA, specifically the performance of physical training (sit ups) in connection with Reserve duties.  If any current condition is related to service, the examiner must specify the injury or incident (with date and circumstances) responsible.
 
The examiner should also opine whether it is at least as likely as not that PTSD caused the diagnosed spine disability or aggravated (worsened) any diagnosed spine disability beyond the natural progress.

The examiner is asked to provide a complete rationale for all opinions.

b)  The examiner should clearly identify all neurological manifestations related to the lumbar and cervical spine segments; the presence of any left lower extremity/foot and left arm conditions must be specifically addressed.  If either a left foot or arm condition is diagnosed but is not caused by a spine disability, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) any such condition began in or is related to active service or is the result of an injury or disease that was incurred or aggravated (permanently worsened beyond the natural progression) during a period of ACDUTRA, and considering allegations of pinched nerves in the neck connected to flying.  If any current condition is related to service, the examiner must specify the injury or incident (with date and circumstances) responsible.

The examiner should provide a complete rationale for all opinions.
4.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic record, relevant documents must be printed and made available for review.  Any necessary testing must be accomplished.

The examiner should opine as to whether currently diagnosed hypertension is at least as likely as not (50 percent probability or greater) related to active service.  The examiner should address the NAS finding of "limited or suggestive evidence of an association" between herbicides and hypertension.

The examiner should also address whether hypertension resulted from an injury or disease incurred or aggravated (permanently worsened beyond the natural progression) during a period of ACDUTRA.
  
The examiner should also opine whether it is at least as likely as not that PTSD caused or aggravated (worsened) hypertension beyond the natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

A full and complete rationale for any opinion expressed is required.  

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


